Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered June 26, 1995, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
While an inmate at Franklin Correctional Facility in Franklin County, defendant poured boiling water and oil on another inmate who was sleeping causing first, second and third degree burns to the victim. Defendant pleaded guilty to the crime of assault in the second degree and was sentenced as a second felony offender to a term of 31/ 2 to 7 years in prison. Defendant asserts that he committed the crime because the victim had threatened him and that, therefore, the sentence is harsh and excessive. We do not find this argument persuasive in view of the seriousness of the crime and the fact that the victim was sleeping at the time and posed no threat. Accordingly, we find no reason to disturb the sentence imposed by County Court.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.